Title: From George Washington to John Jay, 29 July 1779
From: Washington, George
To: Jay, John


        
          Sir,
          Head Quarters West Point July 29th 1779
        
        In mine of the 24th I had the honor to inform Congress that a considerable embarkation of the enemy had taken place on the 21st— This intelligence I received through Major Lee, a channel in most cases, good; but from all my subsequent inquiries I have reason to believe he was mistaken in this instance. The movement among their Shipping going down the river to New York, and some stir among the troops at the same time which still continues probably occasioned the mistake.
        I am informed that there are large Magazines of powder in the States of Massachusetts and Connecticut belonging to those States. The Continental Magazines are nearly empty, scarcely equal to the ordinary demands of the service; but there are operations, which may hereafter become practicable; and adviseable, that we should not be able to undertake for want of ammunition, unless we can derive a supply elsewhere. I mention this to Congress that if a loan could be obtained from any of the States and it is thought eligible to have one, measures may be taken accordingly. I have the honor to be With perfect respect & esteem Your Excellency’s Most Obet, servant
        
          Go: Washington
        
        
          P.s. The Act of the 28th of June directing the commanding Officers of Regiments to give notice to their executive authorities of their respective States of the regimental vacancies that happen transmitted in your Excellency’s letter of the 30th—refers to a resolution of the 8th of March last. I do not recollect either to have received or to have seen the Resolution—and therefore take the liberty to request a copy of it.
        
      